FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rights dated30 January 2015 Exhibit No.2 Additional Listing dateddated 19 February 2015 Exhibit No.1 The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 30 January 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 30-January-2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FCA's Disclosure and Transparency Rules. Exhibit No.2 The Royal Bank of Scotland Group plc Additional Listing 19 February 2015 The Royal Bank of Scotland Group plc announces that it has applied to the London Stock Exchange and the Financial Conduct Authorityfor a block listing of 71,000,000 ordinary shares of 100 pence each to be admitted to the Official List. It is anticipated that the shares will be admitted on 23 February 2015. The shares will be allotted pursuant to the Company's obligations under the following share plans: · 55,000,000 (Fifty five million) ordinary shares of 100 pence each in respect of The RBS 2010 Deferral Plan; and · 16,000,000 (Sixteen million) ordinary shares of 100 pence each in respect of The RBS 2010 Long Term Incentive Plan. Participants in these employee share plans have or will become entitled to the new shares following the exercise of share options or vesting of share awards. The shares will rank equally with the existing ordinary shares of the Company. For further information contact:- RBS Media Relations - +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:27 February2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
